Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 17 and 34, although the applicant did not include the previously indicated allowable feature regarding the knife being rotatable about a longitudinal axis defined by the drive rod while the knife carriage remains stationary about the longitudinal axis, the recited arrangement between the knife and the knife carriage sleeve (i.e., the knife being rotatable within the sleeve; see for example Fig. 20 of the present specification) is not disclosed by the prior art of record.  Hixson et al. appear to disclose the use of a mounting pin 179 to secure the cuff 137 to the proximal end 193b of the knife rod 193 through aperture 197 (Fig. 11).  The t-shaped proximal end 167’ of knife bar 167 translates within corresponding slots 167”.  Such an arrangement would appear to restrict movement of the knife to longitudinal motion and prevent rotation.  There is no teaching to modify Hixon et al. to incorporate such a feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
September 17, 2021